DETAILED ACTION
In response to the Preliminary Amendments filed on March 21, 2019, claims 1-15 are amended and claims 16-18 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendments to the specification filed on March 21, 2019 is accepted.

Claim Objections
Claims 6-8, 11, 17, and 18 are objected to because of the following informalities: 
Claim 6: the recitation of “the oblique position thereof in three-dimensional space” is suggested to be recited as --an oblique position of the breastmilk collection container in the three-dimensional space-- so as to avoid any confusion of antecedent basis for the recitation.  
Claim 11: the recitation of “a “smart device”…cloud (C), Internet, and an Internet access unit (I)” is suggested to be recited as --a smart device…cloud, Internet, and an Internet access unit-- to avoid confusion.
Claims 7, 8, 17, and 18 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronics unit for processing signals from the fill level sensor” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the electronics unit comprises: microcontroller ([0047]) and energy supply ([0050]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the pumping action” lack antecedent basis since this is the first recitation of such limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted referring to a pumping action of the breast pump for expressing human breastmilk.
Regarding claim 2, the recitation of “preferably a time-of-flight sensor” is confusing because it is unclear whether the claim is requiring that the distance sensor is a time-of-flight sensor. However, for the purpose of continuous examination and in view of the newly added claim 16, the recitation is interpreted as not requiring that the distance sensor being a time-of-flight sensor.
Regarding claim 12, the recitation of “in terms of electronic connectors, without a connector” is confusing because it is unclear what is required by this recitation. Is the recitation 
Claims 2-18 are rejected for incorporating the above confusion through their respective claim dependencies. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit claim 1 upon which it depends because the recitation in the claim is already required by claim 1 in lines 7-10. Although the claim requires the valve head, it is noted that claim 1 already requires the valve head. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaskin (US Pub. No. 2016/0296681 A1).
Claim 1. Gaskin discloses a breast shield unit of a breast pump for expressing human breastmilk, the breast shield unit comprising 
a breast shield (i.e., breast interface) to be placed onto a mother's breast ([0048] and [0050]; similar to breast interface 105 illustrated in Fig. 1 described in [0043]), 
a breastmilk collection container (i.e., collection vessel) for receiving expressed breastmilk ([0048]), 
an adapter (200; Fig. 4) for connecting the breast shield to the breastmilk collection container and a valve head (255), with a breastmilk channel (230) extending from the breast shield into the breastmilk collection container through the adapter and the valve head ([0050]; i.e., it is noted that “the pumping device” includes breast interface interpreted as the claimed breast shield), and the valve head comprising a valve (i.e., flap valve), said valve closing and opening the breastmilk channel during the pumping action ([0054]), wherein a fill level sensor ([0048]; i.e., one of the sensors detecting volume expressed as milk passes through sensing adapter into collection vessel being an accelerometer, see [0062]) for measuring a fill level of the breastmilk collection container is arranged in the valve head ([0054]; i.e., since the sensors are positioned on interior portion 255 such as specifically in Fig. 7 for the sensor being an accelerometer as further described in [0036], [0062]-[0064]). 
Claim 3. Gaskin discloses the breast shield unit according to claim 1, wherein at least one further sensor (330) is arranged in the valve head ([0064]).
Claim 4. Gaskin discloses the breast shield unit according to claim 3, wherein one of the at least one further sensors is a flow sensor which measures the flow through the valve ([0062]-[0063]; i.e., measures fluid flow since the accelerometers measure volume via collection of quantified fluid flow through the valve).
Claim 6. Gaskin discloses the breast shield unit according to claim 1, wherein one of the at least one further sensors is a position sensor (330) which detects the position of the breastmilk collection container in three-dimensional space and hence the oblique position thereof in three-dimensional space ([0062] and [0064]; since collection vessel is connected to sensing adapter, the measuring the position of the sensing adapter also measures the position of the collection vessel).
Claim 7. Gaskin discloses the breast shield unit according to claim 6, wherein the position sensor is an acceleration sensor (330) ([0062]).
Claim 8. Gaskin discloses the breast shield unit according to claim 6, wherein the fill level sensor and the position sensor are arranged with fixed positions in relation to one another in the valve head (Fig. 7; i.e., accelerometer 325 and 330 are fixed positions wherein the fixed positions include positions of the valve 320 from the closed position to the open position).
Claim 9. Gaskin discloses the breast shield unit according to claim 1, wherein an electronics unit (400) for processing signals from the fill level sensor is arranged in the valve head ([0053]; i.e., processor unit 400 is an equivalent structure to the claimed electronics unit because it also comprises microcontroller 405 and power connection 420).
Claim 10. Gaskin discloses the breast shield unit according to claim 9, wherein at least one further sensor is arranged in the valve head (Fig. 7; [0062], [0064]; i.e., since accelerometer 355 is positioned in interior portion 255) and wherein the electronics unit is embodied to process signals of the at least one further sensor ([0064]).
Claim 11. Gaskin discloses the breast shield unit according to claim 9, wherein the electronics unit is embodied to interchange data with at least one of the following units: a breast pump, a “smart device”, which is updated from at least one of a group including an information technology point of view, an external data processing unit, cloud, Internet, and an Internet access unit ([0072]).
Claim 12. Gaskin discloses the breast shield unit according to claim 1, wherein the valve head is embodied without wires to the outside and, in terms of electronic connectors, without a connector (Fig. 4; see in particular [0053], wherein processing unit 400 of sensing adaptor comprise a wireless transmitter/receiver).
Claim 13. Gaskin discloses the breast shield unit according to claim 1, wherein the valve head is an integral component of the adapter (Fig. 4; [0054]).
Claim 14. Gaskin discloses the breast shield unit according to claim 1, wherein the valve head is detachably connectable to the adapter  (i.e., since exterior portion 250 and interior portion 255 can be detached as illustrated in Fig. 4) and/or the breastmilk collection container ([0050]; via second end 215).
Claim 15. Gaskin discloses the valve head of a breast shield unit according to claim 1, wherein the valve head (255) has a valve (i.e., flap valve), said valve closing and opening the breastmilk channel during the pumping action ([0054]), wherein a fill level sensor ([0048]; i.e., 
Claim 17. Gaskin discloses the breast shield unit according to claim 11 wherein the smart device is a smartphone ([0072]).
Claim 18. Gaskin discloses the breast shield unit according to claim 11 wherein the external data processing unit is a computer ([0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaskin (US Pub. No. 2016/0296681 A1). 
Claim 5. Gaskin discloses the breast shield unit according to claim 4, wherein Gaskin further discloses that the valve has a valve flap (Fig. 7) and that the flow sensor may be an optical sensor (i.e., photodiode/LED sensors see [0048], beam-break sensors 335, see [0065]-[0067]) and that the sensing adapter may comprise one or more sensors in any number and any combination ([0048]). Moreover, Gaskin further discloses background motion accelerometer 330 so as to normalize motion with background motion and minimize the effect of user movement to the readings ([0064]), but Gaskin does not explicitly disclose that the embodiment of Fig. 7 in addition to the accelerometers 325 and 330 ([0065]-[0067]) also comprising optical sensors which detects a deflection of a valve flap of the valve. However, .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gaskin (US Pub. No. 2016/0296681 A1) in view of Rossi (US Pub. No. 2011/0257579 A1).
Claim 2. Gaskin discloses the breast shield unit according to claim 1, wherein the fill level sensor is a distance sensor, preferably a time-of-flight sensor, for measuring a distance from a surface of the expressed breastmilk situated in the breastmilk collection container. However, Rossi also discloses a medical system for pumping blood into a blood reservoir with a volume sensor (Abstract), wherein Rossi further discloses that the blood volume sensor being an optical distance sensor to detect the liquid-air interface thereby determining a distance of a surface of the blood level in blood reservoir 56 ([0065]). Therefore, since both Gaskin and Rossi are drawn to medical systems for pumping bodily fluid into a reservoir with sensors for detecting the volume of fluid pumped, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gaskin with the feature in view of the fill level sensor being a distance sensor for measuring a distance from a surface of the expressed breastmilk situated in the breastmilk collection container, since .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gaskin (US Pub. No. 2016/0296681 A1) in view of Rossi (US Pub. No. 2011/0257579 A1) further in view of Bochenko (US Pat. No. 8,606,596 B1).
Claim 16. Gaskin in view of Rossi discloses the breast shield unit according to claim 1, wherein both Gaskin and Rossi do not disclose that the fill level sensor is a time-of-flight sensor. However, Bochenko also discloses a medical fluid collection system with sensors for determining the volume of fluid collected (Abstract), wherein Bochenko further discloses that it is well-known in the art to use time-of-flight sensors known alternatives for determining the volume to a liquid volume monitor that determines a liquid in a container by determining the liquid level in the container (such as the volume monitoring mechanisms of Gaskin and Rossi) (col. 8, lines 26-46). Therefore, since Gaskin in view of Rossi and Bochenko are all drawn to medical fluid collection systems with volume detection means, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Gaskin in view of Rossi with the feature of the fill level sensor being a time-of-flight sensor as disclosed by Bochenko since such sensors are known in the art for detecting volume of liquid (col. 8, lines 26-46 of Bochenko) and Gaskin discloses that any suitable volume sensor being used ([0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783